 



EXHIBIT 10.27
Silicon Valley Bank
Amendment to Loan Documents

      Borrower(s):  
Mobility Electronics, Inc.
   
Mobility Idaho, Inc. (formerly Portsmith, Inc.)
   
Magma, Inc.
   
 
Address:  
17800 N. Perimeter Drive
   
Scottsdale, Arizona 85255-5449
   
 
Date:  
February ___, 2006

     THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is entered into between
SILICON VALLEY BANK (“Bank”), whose address is 3003 Tasman Drive, Santa Clara,
California 95054, and the borrower(s) named above (individually and
collectively, and jointly and severally, the “Borrower”), whose address is set
forth above.
     Bank and Borrower agree to amend the Loan and Security Agreement between
them, dated as of September 27, 2002 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”), as set forth
herein, effective as of the date hereof. Capitalized terms used but not defined
in this Amendment, shall have the meanings set forth in the Loan Agreement (as
amended by this Amendment).
     1. Limited Waiver. Bank and Borrower hereby agree that any failure of
Parent (on a consolidated basis) to maintain the minimum EBITDA required under
Section 5(b) of the Schedule to Loan Agreement solely for the quarter ended
March 31, 2005 and the quarter ended December 31, 2005 (individually and
collectively, the “Designated Default”) hereby is waived. It is understood,
however, that the foregoing waiver of the Designated Default does not constitute
a waiver of the aforementioned covenant with respect to any other date or time
period, or of any other provision or term of the Loan Agreement or any related
document, nor an agreement to waive in the future such covenant with respect to
any other date or time period or any other provision or term of the Loan
Agreement or any related document.
     2. Modification of Certain Reporting Requirements. Section 6.2(a)(iv) of
the Loan Agreement, which currently reads as follows:

  (iv)   Within 20 days after the last day of each month, Borrower will deliver
to Bank an aged listings of Borrower’s Accounts and accounts payable, aged by
invoice date, and Borrower’s outstanding or held check register (if any).

, hereby is amended and restated in its entirety to read as follows:

1



--------------------------------------------------------------------------------



 



                    Silicon Valley Bank   Amendment to Loan Documents      

  (iv)   Within 20 days after the last day of each month, Borrower will deliver
to Bank detailed aged listings of Borrower’s Accounts and accounts payable, aged
by invoice date and in form acceptable to Bank, and Borrower’s outstanding or
held check register (if any); provided, however, that, if there are no Advances
outstanding (or deemed outstanding) at all times during a particular month, then
the aged listings of Borrower’s Accounts and accounts payable for such month
required to be delivered under this Section 6.2(a)(iv) need only be in
summary-type form (as opposed to the detailed form) acceptable to Bank; provided
further that if, in a following month, the Borrower requests an Advance,
Borrower shall provide Bank the detailed aged listings of Borrower’s Accounts
and accounts payable, aged by invoice date and in form acceptable to Bank, at
the time the request for the Advance is made.

     3. Consent to Sale of Certain Patents and Patent Applications by Borrower
to Robert C. Klinger. Bank hereby consents to Borrower’s sale of any or all of
the patents identified on Exhibit A attached hereto (collectively, the
“Designated Patent Collateral”) to the buyer known as Robert C. Klinger
(“Klinger”), for consideration consisting of a promissory note, in the original
principal amount of $86,640.00, payable by Klinger to Borrower and secured by
all right, title, and interest of Klinger in the Designated Patent Collateral
(such note, the “Klinger Note”), which sale shall be substantially in accordance
(in all material respects) with the Patent Purchase Agreement, dated as of
February 2, 2006, between Klinger and Borrower (the “Klinger Purchase
Agreement”; Borrower hereby represents and warrants that attached hereto as
Exhibit B are true, correct, and complete copies of the Klinger Purchase
Agreement, the Klinger Note, and all material instruments, agreements, and other
documents relating thereto); provided, however, that, as conditions to the
effectiveness of such consent:
     (a) no Event of Default shall have occurred and be continuing, both
immediately before and immediately after the consummation of such sale;
     (b) all consideration received, directly or indirectly, by Borrower for
such sale (including all payments in respect of the Klinger Note, all profit
sharing payments under the Klinger Purchase Agreement, and all licenses granted
by Klinger to Borrower under the Klinger Purchase Agreement) shall constitute
Collateral and, in the case of monetary payments, shall be kept by Borrower in
Borrower’s operating account at Bank for uses not inconsistent with the Loan
Agreement and other Loan Documents; and
     (c) Borrower hereby represents and warrants that the Designated Patent
Collateral is not, individually or collectively, material to the core businesses
of Borrower taken as a whole.
It is understood and agreed that such consent to such sale (the “Permitted
Klinger Transactions”) does not constitute a waiver of any provision or term of
the Loan Documents restricting the sale or other disposition of assets of any
Borrower or any Guarantor in respect of any matter other than the Permitted
Klinger Transactions, nor a waiver of any other provision or term of the Loan
Agreement or any other Loan Document, nor an agreement to waive, in the future,
any provision or term of the Loan Documents restricting the sale or other
disposition of assets of any Borrower

2



--------------------------------------------------------------------------------



 



                    Silicon Valley Bank   Amendment to Loan Documents      

or any Guarantor in respect of any matter other than the Permitted Klinger
Transactions, nor a waiver of any other provision or term of the Loan Agreement
or any other Loan Document.
Concurrently with the effectiveness of such consent and upon the consummation of
such sale, Bank will (at Borrower’s expense):
     (i) release its security interests (without recourse, representation, or
warranty) in the rights in the Designated Patent Collateral acquired by Klinger
pursuant to the Permitted Klinger Transactions (but, for the avoidance of doubt,
the Bank does not release its security interests in: (x) any proceeds of such
sale by Borrower of the Designated Patent Collateral; (y) any rights in respect
of the Designated Patent Collateral retained by Borrower; and (z) any rights in
respect of the Designated Patent Collateral granted by Klinger to Borrower
(including any license-back granted to Borrower by Klinger); and
     (ii) (y) authorize and authenticate in writing the filing of UCC-2/3
Partial Releases relative to the applicable financing statements of record in
favor of the Bank, in form and substance reasonably satisfactory to Bank and
otherwise in suitable form for filing in the appropriate governmental offices,
in order to reflect such release of security interests, and (z) execute and
deliver any other documents (in form and substance reasonably satisfactory to
Bank) reasonably requested by Borrower to effect or reflect such release of
security interests.
     4. [intentionally omitted]
     5. Representations True. Borrower represents and warrants to Bank that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct.
     6. General Provisions. This Amendment, the Loan Agreement, any prior
written amendments to the Loan Agreement signed by Bank and Borrower, and the
other Loan Documents set forth in full all of the representations and agreements
of the parties with respect to the subject matter hereof and supersede all prior
discussions, representations, agreements and understandings between the parties
with respect to the subject hereof. Except as expressly amended herein (or as
amended and restated in the Loan Documents as expressly contemplated herein),
all of the terms and provisions of the Loan Agreement and all other Loan
Documents shall continue in full force and effect and the same are hereby
ratified and confirmed.
[remainder of page intentionally left blank; signature page follows]

3



--------------------------------------------------------------------------------



 



                    Silicon Valley Bank   Amendment to Loan Documents      

     7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same document.
Delivery of an executed counterpart of this Amendment by telefacsimile shall be
equally as effective as delivery of an original executed counterpart of this
Amendment. The foregoing shall apply to each other Loan Document mutatis
mutandis.

                  Borrower:       Bank:
 
                  MOBILITY ELECTRONICS, INC.       SILICON VALLEY BANK
 
               
  By
          By    
 
               
 
       President or Vice President       Title    
 
               
 
                Borrower:       Borrower:
 
                  MOBILITY IDAHO, INC. (formerly Portsmith, Inc.)     MAGMA,
INC.
 
               
 
            By    
 
               
  By
                    President or Vice President
 
               
 
       President or Vice President            

4



--------------------------------------------------------------------------------



 



                    Silicon Valley Bank   Amendment to Loan Documents      

CONSENT
     The undersigned acknowledges that the undersigned’s consent to the
foregoing Amendment is not required, but the undersigned nevertheless does
hereby consent to the foregoing Amendment and to the documents and agreements
referred to therein and to all future modifications and amendments thereto, and
any termination thereof, and to any and all other present and future documents
and agreements between or among the foregoing parties. Nothing herein shall in
any way limit any of the terms or provisions of the guaranty, security
agreement, or any other Loan Document of the undersigned, all of which are
hereby ratified and affirmed.

                  Mobility Texas, Inc. (formerly Cutting Edge Software, Inc.)  
iGo Direct Corporation, a Delaware corporation formerly known as IGOC
Acquisition, Inc. and successor-by-merger to iGo Corporation
By
               
 
               
 
       President or Vice President            
 
          By    
 
               
 
                   President or Vice President

5



--------------------------------------------------------------------------------



 



                    Silicon Valley Bank   Amendment to Loan Documents      

EXHIBIT A
[Designated Patent Collateral]
QUICK RELEASE SPRING CONNECTOR FOR COMPUTER CABLE
United States — 6,264,491 B1
United States – 6,579,114 B2
Canada – 2,437,407
European – 01941882.1
WIPO – US01/18030
QUICK RELEASE SPRING CONNECTOR ADAPTOR FOR A COMPUTER CABLE
United States 6,273,740 B1
Canada – 2,416,836
European – 1303889
WIPO – US01/41038
[End of Exhibit A]
Exhibit A

 



--------------------------------------------------------------------------------



 



                    Silicon Valley Bank   Amendment to Loan Documents      

EXHIBIT B
[attach true, correct, and complete copies of the Klinger Purchase Agreement,
the Klinger Note, and all material instruments, agreements, and other documents
relating thereto]
Exhibit B

 